     Case 2:17-cv-00091-ALB-SMD Document 64 Filed 10/07/19 Page 1 of 22




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

K.J.C., by and through her Guardian      )
and Next Friend, ANN PETTAWAY,           )
                                         )
            Plaintiff,                   )
                                         )
      v.                                 )   Case No. 2:17-cv-91-ALB
                                         )
CITY OF MONTGOMERY,                      )
ERNEST N. FINLEY, JR.,                   )
W.B. GASKIN, and                         )
MORRIS LEON WILLIAMS, JR.,               )
                                         )
            Defendants.                  )

                  MEMORANDUM OPINION AND ORDER

      This matter comes before the Court on Defendants City of Montgomery,

Ernest N. Finley, Jr., and W.B. Gaskin’s (collectively, “the City”) Motion for

Summary Judgment, (Doc. 48), and on Plaintiff K.J.C.’s Motion to Stay/Defer

Consideration of Defendants’ Motion for Summary Judgment and Extend the

Discovery Deadline, (Doc. 54). Because K.J.C. did not oppose the Defendants’

motion for summary judgment, the Court independently investigated the record to

address the merits of the motion. Upon consideration, K.J.C.’s motion is DENIED

and the City’s motion is GRANTED. This case is also set for a hearing on K.J.C.’s

anticipated motion for default against Defendant Morris Williams.
     Case 2:17-cv-00091-ALB-SMD Document 64 Filed 10/07/19 Page 2 of 22




                                     BACKGROUND

       This case began with K.J.C.’s 911 call to report a missing medical device. An

on-duty officer, Defendant Morris Williams, responded to the call and spoke with

K.J.C. and her husband about the missing medical device until K.J.C.’s husband left

for work. When K.J.C.’s husband returned later that night, K.J.C. told him that

Williams had raped her. Together, they went to the hospital and then the family

justice center, where it was determined she had been sexually assaulted and

sodomized, suffering trauma to her anal area.

       Once K.J.C. was at the hospital, the Montgomery Police Department was

advised of the situation. Similar to situations involving other officer misconduct such

as fleeing a crash scene or officer-involved shootings, the City placed the officer on

administrative leave and ordered an investigation. (Doc. 1-4 at 2, 6; Doc. 48-1). This

investigation fell on Officer S.B. Edwards, who was also the officer who responded

to the hospital and then interviewed K.J.C., K.J.C.’s husband, and Williams. (Doc.

48-2 at 9).

       As part of a criminal inquiry into Williams, Edwards testified under oath at a

probable cause hearing. Edwards recounted her conversation with K.J.C. at the

hospital.1 Williams responded to K.J.C.’s 911 call at approximately 1:00 pm. (Doc.



1
  This record of the incident comes from the investigation report and testimony of one of the
investigating officers from a probable cause hearing. (Doc. 15-3; Doc. 48-2). The City provided

                                              2
     Case 2:17-cv-00091-ALB-SMD Document 64 Filed 10/07/19 Page 3 of 22




15-3 at 3). When K.J.C.’s husband returned about 11:00 pm, they decided to call

K.J.C.’s mom who told them to report the assault and seek medical treatment. (Doc.

15-3 at 3). The hospital staff checked K.J.C.’s vitals but did not perform a rape exam.

(Doc. 15-3 at 3). Then at the family justice center, officials made a preliminary

finding that K.J.C. had suffered “trauma to the anal area.” (Doc. 15-3 at 3).

       From speaking with K.J.C., Edwards determined that she had an intellectual

impairment, in part because Edwards would have to “reword” her questions for

K.J.C. to understand them. (Doc. 15-3 at 3, 8). Neither K.J.C. nor her husband nor

her family could identify K.J.C.’s intellectual disability. K.J.C. testified that she is

just “a little slow,” and her family said that she operates at the level of a 12-year-old.

(Doc. 15-3 at 4, 9). Edwards made further observations about K.J.C.’s intellectual

abilities relevant to her ability to consent: she believed K.J.C. was the leaseholder

for her apartment and that K.J.C. may have a driver’s license. (Doc. 15-3 at 4).

However, the judge prevented Edwards from answering further questions about

whether K.J.C. and her husband were able to consent to sexual relations as a married

couple because it was outside the scope of the probable cause hearing and counsel

had not provided notice of the question. (Doc. 15-3 at 5).




the investigation report, and K.J.C. provided the testimony. Both largely agree with K.J.C.’s
allegations in her amended complaint. (Doc. 15).

                                             3
     Case 2:17-cv-00091-ALB-SMD Document 64 Filed 10/07/19 Page 4 of 22




      There were differences between K.J.C.’s and Williams’ versions of the

incident. Williams claimed that he engaged in consensual intercourse with K.J.C.,

and Williams claimed K.J.C. gave him a condom that she took from a brown paper

bag in her house. (Doc. 15-3 at 4, 8). K.J.C. denied Williams’ version of events and

told Edwards that Williams brought a condom to the encounter. (Doc. 15-3 at 7-8).

But, when Edwards went to K.J.C.’s apartment as part of her investigation, she found

a brown bag full of condoms, “the exact same bag that [Williams] described … in a

dresser drawer; hidden under some clothes.” (Doc. 15-3 at 8).

      Based on the investigation, the State filed a second-degree felony sodomy

charge against Williams for engaging in “sexual intercourse with a person who is

incapable of consent by reason of being mentally defective.” Ala. Code § 13A-6-64.

After a hearing, the judge found probable cause to send the case to a grand jury (Doc.

15-3 at 9). But the grand jury no-billed. (Doc. 48-2 at 22).

      Although the criminal case ended, K.J.C. pursued this civil case against

Williams; the City; Ernest N. Finley, Jr., Chief of the Montgomery Police

Department; and W.B. Gaskin, Bureau Commander of the Training and Recruiting

Division of the Montgomery Police Department.

      The Court entered a scheduling order that gave the parties approximately one

year to conduct discovery until April 4, 2019. (Doc. 35).




                                          4
     Case 2:17-cv-00091-ALB-SMD Document 64 Filed 10/07/19 Page 5 of 22




       Nothing much happened in the case during the discovery period. Williams did

not appear in the case to defend himself. The other parties sent each other a series of

emails about various discovery disagreements and misunderstandings. The City did

not include in its initial disclosures Williams’ criminal case file, the indictment

documents, or the rape kit results. (Doc. 55-1). But K.J.C. obtained these materials

two weeks before the close of discovery. (Doc. 54 at 6). The City acknowledges that

its response to K.J.C.’s interrogatories was delayed, but claims that it was part of a

misunderstanding, not malicious. (Doc. 55 at 3–4). And K.J.C. did not follow up on

the missing answers until three and a half months after asking the questions. (Doc.

55 at 4).

       On March 20, 2019, lawyers for the City emailed K.J.C.’s lawyer, Alicia

Haynes, to ask for possible dates to depose K.J.C. and her guardian by the discovery

deadline, April 8. (Doc. 54 at 39). Haynes responded, “Really, this is laughable. Do

you actually believe that in the next two weeks I have any time, much less ‘several

dates’ available for depositions? 1st available is July.” (Doc. 54 at 38). The City’s

counsel responded, “so glad I could give you a good laugh. I’m preparing a motion

to extend the discovery deadline to August 1, 2019 based on your assertion that you

have no availability until July. Can I state in the motion you have no objection?”

(Doc. 54 at 37). Haynes responded, “I assume your motion is not based on my

limited availability when you are first asking for deposition dates two weeks prior


                                          5
     Case 2:17-cv-00091-ALB-SMD Document 64 Filed 10/07/19 Page 6 of 22




to the cut-off? I need to see your motion before I sign on. If worded that we both

have conflicts I would be agreeable to a joint motion.” The City ultimately decided

not to file a motion to extend the discovery deadline or otherwise take the depositions

it had requested.

      Because Williams did not make an appearance to defend himself, K.J.C. filed

a motion for default shortly before the discovery period ended, and the Clerk later

entered default against him. (See Doc. 45; Doc. 50; Doc. 57).

      At the close of discovery, as established by the scheduling order, the City filed

a motion for summary judgment.

      Approximately one month later, K.J.C. filed a motion to reopen discovery as

an answer to the City’s motion for summary judgment.

                                    STANDARD

      The court will grant summary judgment when there is no genuine issue of

material fact and the moving party is entitled to judgment as a matter of law.

Chapman v. AI Transport, 229 F.3d 1012, 1023 (11th Cir. 2000) (en banc). The

moving party need not produce evidence disproving the opponent’s claim; instead,

the moving party must demonstrate the absence of any genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). In turn, the nonmoving party

must go beyond mere allegations to offer specific facts showing a genuine issue for

trial exists. Id. at 324. When no genuine issue of material fact exists, the court


                                          6
     Case 2:17-cv-00091-ALB-SMD Document 64 Filed 10/07/19 Page 7 of 22




determines whether the moving party is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(c).

      “If a party fails to properly support an assertion of fact or fails to properly

address another party’s assertion of fact as required by Rule 56(c), the court may …

grant summary judgment if the motion and supporting materials—including the facts

considered undisputed—show that the movant is entitled to it ….” Fed. R. Civ. P.

56(e). The Court cannot enter summary judgment based solely on a motion being

unopposed; rather, the Court must consider the motion’s merits. United States v. One

Piece of Real Property Located at 5800 SW 74th Ave., Miami, Fla., 363 F.3d 1099,

1101 (11th Cir. 2004). In doing so, the Court need not review the entire record. Id.

The Court must merely verify that the motion is supported by evidentiary materials

and then review those materials. Id. at 1101–02.

                                   DISCUSSION

      The issues presented are (1) whether K.J.C. should be allowed to reopen

discovery, (2) whether the City met its burden to support summary judgment, and

(3) how the Court should resolve the Clerk’s entry of default against Williams.

      The City argues that it is entitled to summary judgment because the City’s

own policy, custom, or failure-to-train did not lead to Williams’ conduct. In response

to the City’s motion for summary judgment, K.J.C. argues that she was not able to

perform necessary discovery and that the City tricked her counsel by not filing a


                                          7
     Case 2:17-cv-00091-ALB-SMD Document 64 Filed 10/07/19 Page 8 of 22




motion to extend the discovery deadlines. The City counters that K.J.C.’s counsel

procrastinated discovery until the City asked about setting up its own depositions

and then asked the City to mislead the Court in a motion that said the City had

conflicts requiring a discovery extension. The City also responds that (1) K.J.C. is

asking to take discovery about only marginally relevant issues, and (2) K.J.C.’s own

lack of diligence is to blame for not obtaining the desired discovery.

I. K.J.C.’s Motion Is Denied, Whether It is Construed as a Rule 56(d) Motion

                   or a Motion to Extend Discovery Deadlines

      As an initial matter, the Court will evaluate K.J.C.’s Motion to Stay/Defer

Consideration of Defendants’ Motion for Summary Judgment and Extend the

Discovery Deadline. (Doc. 54). To qualify for Rule 56(d) relief, K.J.C. would need

to assert specific facts that could be produced through additional discovery. K.J.C.’s

motion could also be construed as a Rule 16(b)(4) motion to extend discovery

deadlines, which would require K.J.C. to show good cause to support amending the

scheduling order. K.J.C. does not meet her burden under either rule.

      K.J.C. argues that the City withheld documents identified in its initial

disclosures including Williams’ criminal case file, indictment documents, and rape

kit results until two weeks before the discovery deadline; delayed producing

responses to her interrogatories for six months; and misled her counsel about filing

a motion to extend the discovery deadlines. The City responds that it did not include


                                          8
     Case 2:17-cv-00091-ALB-SMD Document 64 Filed 10/07/19 Page 9 of 22




these documents in its initial disclosures because the documents had no bearing on

K.J.C.’s claims against the City. The City acknowledges that its response to K.J.C.’s

interrogatories was delayed but notes that K.J.C. did not diligently seek them

because she did not mention them until three and a half months after propounding

the questions. And the City did not file its proposed motion because Haynes said she

would only approve the motion if the City claimed it also had conflicts requiring a

discovery extension. Rather than file a motion to extend the discovery deadline on

these conditions, the City dropped its request for depositions.

      K.J.C. argues that she needs to depose Finley and Gaskin. She also argues that

she was the first party to offer an available date for depositions but omits two key

facts: first, K.J.C. did not request depositions until barely a month of discovery

remained, despite carrying the burden of proof; and second, K.J.C. only requested

depositions and offered these dates after the City asked when it could depose K.J.C.

and her guardian.

               A. Rule 56(d) Motion to Defer Summary Judgment

      A party may “show[] by affidavit or declaration that, for specified reasons, it

cannot present facts essential to justify its opposition ….” Fed. R. Civ. P. 56(d). “To

invoke this Rule, a party ‘may not simply rely on vague assertions that additional

discovery will produce needed, but unspecified facts,’ but ‘must specifically

demonstrate how postponement of a ruling on the motion will enable him, by


                                          9
    Case 2:17-cv-00091-ALB-SMD Document 64 Filed 10/07/19 Page 10 of 22




discovery or other means, to rebut the movant’s showing of the absence of a genuine

issue of fact.’” City of Miami Gardens v. Wells Fargo & Co., 931 F.3d 1274, 1287

(11th Cir. 2019) (per curiam) (quoting Reflectone, Inc. v. Farrand Optical Co., Inc.,

862 F.2d 841, 843 (11th Cir. 1989)).

      The Court has discretion to grant or deny a Rule 56(d) motion. Smedley v.

Deutsche Bank Trust Co. Ams., 676 F. App’x 860, 862 (11th Cir. 2017). If the Court

finds that the plaintiff failed to meet the requirements of Rule 56(d), summary

judgment “may be appropriate,” even where no discovery has been held. Id. (citing

Reflectone, Inc., 862 F.2d at 843). “Additionally, a party will not be entitled to

conduct further discovery under Rule 56(d) where the absence of evidence essential

to that party’s case is the result of that party’s lack of diligence in pursuing such

evidence through permitted methods of discovery.” Cordero v. Readiness

Management Support, L.C., 2012 WL 3744513, at *3 (M.D. Fla. Aug. 29, 2012)

(quoting Barfield v. Brierton, 883 F.2d 923, 932 (11th Cir. 1989)); see also City of

Miami Gardens, 931 F.3d at 1286 (noting that summary judgment may be granted

after party opposing summary judgment “has had an adequate opportunity for

discovery”). A Rule 56(d) motion will not be granted where the party “had ample

time and opportunity for discovery, yet failed to diligently pursue his options.”

Barfield, 883 F.2d at 932.




                                         10
    Case 2:17-cv-00091-ALB-SMD Document 64 Filed 10/07/19 Page 11 of 22




      Here, K.J.C. argues that she needs to depose Finley and Gaskin to determine

if they were aware of “excessive force routinely used by their officers and the

unlawful conduct for which at least twenty-one … Montgomery Police Officers were

arrested.” K.J.C. also claims she needs to depose Finley and Gaskin because they

allegedly failed to train or prevent the City’s officers from engaging in misconduct

and because K.J.C. needs to know their exact policies and training procedures. (Doc.

54 at 14). These are topics for a deposition, not the kind of specific facts that are

required to delay summary judgment under Rule 56(d). Moreover, K.J.C. wants to

depose Finley and Gaskin about misconduct that is dissimilar to Williams’

misconduct. This is not a lawsuit about a police officer who used excessive force on

a suspect; it is a lawsuit about a police officer who allegedly raped a woman he was

supposed to help. Evidence of such dissimilar misconduct would not help K.J.C.

prove her substantive case, as explained in Section II below.

      Perhaps more importantly, even if K.J.C. could identify specific, relevant facts

that she would obtain by deposing Finley and Gaskin, the blame for failing to depose

them earlier rests squarely on her own shoulders. K.J.C. had adequate time and

opportunity to depose them, yet she failed to diligently pursue her options, waiting

for other marginally relevant discovery issues to be resolved while never mentioning

the need to depose the supervising officers. A reasonably diligent party or attorney

would have moved forward during the year-long discovery period, rather than


                                         11
     Case 2:17-cv-00091-ALB-SMD Document 64 Filed 10/07/19 Page 12 of 22




sleeping on her rights until the discovery period had passed. See Cash v. State Farm

Fire & Cas. Co., 125 F. Supp. 2d 474, 477 (M.D. Ala. 2000). The Court will not

countenance litigious lollygagging—parties delay depositions until after the

discovery period at their own risk.2 The law provides K.J.C. the opportunity to

conduct discovery; it does not afford relief when the opportunity is squandered.

              B. Rule 16(b)(4) Motion to Extend Discovery Deadlines

       The Court’s scheduling order “may be modified only for good cause and with

the judge’s consent.” Fed. R. Civ. P. 16(b)(4). And the Court has “broad discretion

… to compel or deny discovery ….” Josendis v. Wall to Wall Residence Repairs,

Inc., 662 F.3d 1292, 1306 (11th Cir. 2011). In deciding whether to grant a motion to

amend, the Court is “under no obligation” to extend a discovery deadline; in fact,

the Eleventh Circuit has “often held that a district court’s decision to hold litigants

to the clear terms of its scheduling orders is not an abuse of discretion.” Id. at 1307.

       For much the same reasons as the Court denies the Rule 56(d) Motion—lack

of diligence and not showing specific, relevant, discoverable facts—the Court also

finds that K.J.C. has not shown good cause to amend the scheduling order. When the


2
  The Court also believes that K.J.C.’s actions may have been strategic. K.J.C.’s counsel is an
experienced trial lawyer. She may have avoided extensive and expensive discovery on her claim
against the City because there are underlying factual problems with K.J.C.’s case. For example,
during the criminal investigation, there were conflicting accounts about K.J.C.’s ability to consent
and whether she had consented. Presumably, these disparities are what caused the grand jury to
return a no-bill when it was asked to indict Williams. Digging into these issues during discovery
could have undermined K.J.C.’s explanation of events or prompted Williams to appear to defend
himself. A good lawyer may well have decided that the game was not worth the candle.

                                                12
    Case 2:17-cv-00091-ALB-SMD Document 64 Filed 10/07/19 Page 13 of 22




Court issued the order, K.J.C. had almost an entire year to conduct discovery. (Doc.

35 at 2). Despite Gaskin and Finley being parties to this case from the beginning,

K.J.C. made no effort to depose them until prompted by the City’s request to take

K.J.C’s deposition.

      Nor can K.J.C. rely on the City’s failure to file a motion to extend the

discovery period as good cause. K.J.C.’s lawyer, Alicia Haynes, did not agree to the

motion. Instead, she would only join the motion after she had reviewed a draft and

if the City told the Court that its attorneys had conflicts requiring an extension. The

City was well within its rights to drop its request to conduct K.J.C’s deposition

instead of moving to extend the discovery period.

      K.J.C.’s excuses do not show good cause. The Court recognizes that Haynes,

like most attorneys, is busy. But so is everyone else. That is why scheduling orders

and deadlines are so important. The scheduling order was clear, and the Court will

hold K.J.C. to its terms.

     II. The City Met Its Burden for An Unopposed Summary Judgment

      Apart from the motion to stay and to extend discovery, K.J.C. did not respond

to the City’s motion for summary judgment. Because the Court has denied K.J.C.’s

motion, the Court will treat the City’s motion for summary judgment as unopposed.

As the Eleventh Circuit requires in these circumstances, the Court “indicate[s] that

the merits of the motion were addressed.” One Piece of Real Property, 363 F.3d at


                                          13
    Case 2:17-cv-00091-ALB-SMD Document 64 Filed 10/07/19 Page 14 of 22




1102. The Court reviewed the City’s motion for summary judgment and

accompanying evidence as well as K.J.C.’s original and amended complaint and

their accompanying evidence. After finishing this review, the Court finds that the

City has provided ample evidence to support summary judgment.

      Turning to the heart of K.J.C.’s suit against the City, K.J.C. alleges that the

City should be liable for Williams’ conduct under §1983. To distinguish the acts of

a municipality from the acts of an employee in a §1983 suit, the plaintiff must show

that the municipality’s policy, custom, or failure to train caused a constitutional

injury. Otherwise, the municipality enjoys immunity from §1983 suits. Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 690–91 (1978). This standard prevents municipal

liability from devolving into respondeat superior. Id. at 663 n.7. First, a policy is “a

decision that is officially adopted by the municipality, or created by an official of

such rank that he or she could be said to be acting on behalf of the municipality.”

Sewell v. Town of Lake Hamilton, 117 F.3d 488, 489 (11th Cir. 1997). Often, a

municipality’s offensive policy will manifest itself as a custom or a failure to train

rather than an express policy facilitating misconduct. Second, a custom is “a practice

that is so settled and permanent that it takes on the force of law.” Id. Third, failure-

to-train liability is comparatively rarer, only applying in “limited circumstances” and

“[o]nly where a failure to train reflects a ‘deliberate’ or ‘conscious’ choice by a

municipality ….” City of Canton v. Harris, 489 U.S. 378, 387, 389 (1989).


                                          14
    Case 2:17-cv-00091-ALB-SMD Document 64 Filed 10/07/19 Page 15 of 22




      This “deliberate indifference” will usually exist only where a pattern of

similar constitutional violations puts a municipality on notice of its inadequate

training. In rare circumstances, however, a single incident may justify overriding a

municipality’s immunity. Davis v. City of Montgomery, 220 F. Supp. 3d 1275, 1284

(M.D. Ala. 2016) (quoting Bd of Cty Comm’rs v. Brown, 520 U.S. 397, 409 (1997))

(“[I]n a narrow range of circumstances a violation of federal rights may be a highly

predictable consequence of a failure to equip law enforcement officers with specific

tools to handle recurring situations.”). This single-incident liability turns on “(1) the

likelihood that a police officer will be confronted with a specific situation and (2)

the predictability that an officer, when confronted with that situation, will violate a

person’s constitutional rights.” Id.

      Here, there is no evidence that the City has either an express policy or a

custom to turn a blind eye to officers sexually assaulting citizens. See Sewell, 117

F.3d at 489 (“Obviously, the Town has no policy commanding its officers to barter

arrests for sexual favors. Likewise, the Town has no custom of allowing such

behavior on the part of its officers”). In fact, the evidence shows the opposite: it

violates the City’s Workplace Rules of Conduct for an officer to be arrested for any

offense. (Doc. 48-2 at 4). Once Williams was arrested, the police department

investigated him, but he resigned before termination proceedings could be

completed.


                                           15
    Case 2:17-cv-00091-ALB-SMD Document 64 Filed 10/07/19 Page 16 of 22




      Nor is there evidence that the City’s alleged failure to train made it highly

predictable that the City’s officers would sexually assault citizens. See Davis, 220 F.

Supp. 3d at 1285. First, there is no evidence showing a history of constitutional

violations against persons with mental disabilities such that the need for training

would have been so obvious to the City that a failure to train amounted to deliberate

indifference towards the constitutional rights of such persons. In fact, the City

provided training on sexual harassment, stress management, handling the

emotionally disturbed, and rape awareness. (Doc. 48-3 at 3–5). And Williams

acknowledged he had received training on sexual harassment. (Doc. 48-3 at 2). In

response, K.J.C. has alleged that other Montgomery police officers have been

subject to various complaints about their behavior. K.J.C. attached news reports of

two specific incidents: an off-duty officer charged with fleeing the scene of an

accident and an on-duty officer charged with excessive force amounting to murder.

(Doc. 1-4 at 2–3, 5). But these incidents do not show a pattern of constitutional

violations like the one in this case.

      Second, Williams’ conduct is not the type that is contemplated by single-

incident liability. While it is likely that an officer might be alone with an

intellectually disabled person, it is in no way predictable that an officer, when

confronted with that situation, would abdicate the trust placed in him by the public

and violate someone’s constitutional rights so egregiously. The evidence presented,


                                          16
    Case 2:17-cv-00091-ALB-SMD Document 64 Filed 10/07/19 Page 17 of 22




and Williams’ silence, indicate that Williams acted independently in committing a

constitutional tort. See Brown, 520 U.S. at 403 (recognizing “that a municipality may

not be held liable under §1983 solely because it employs a tortfeasor”). Any officer,

including Williams, should know not to engage in sexual relations while on duty

with a person whom they have been called to assist. To say nothing of sexually

assaulting an intellectually disabled person who cannot consent to sexual relations

in the first place. No City policy or training could have anticipated and prevented

this kind of egregious act.

      After evaluating the merits of the City’s motion for summary judgment and

affording all favorable inferences to K.J.C., the Court cannot find substantial

evidence that the municipality’s policy, custom, or failure to train caused a

constitutional injury. Absent such evidence, the City is immune from K.J.C.’s §1983

claim, and the City’s motion for summary judgment is due to be granted.

                         III. Judgment Against Williams

      The City and Officers Gaskin and Finley defended themselves in this case;

Williams did not. K.J.C. alleges that Williams violated her constitutional rights,

specifically her right to due process and equal protection protected by the Fourteenth

Amendment and her right to be safe from unreasonable search and seizure protected

by the Fourth Amendment. She also alleges that Williams committed state tort




                                         17
    Case 2:17-cv-00091-ALB-SMD Document 64 Filed 10/07/19 Page 18 of 22




violations against her. Because Williams did not make an appearance, the Clerk

entered default against him.

      Now that default has been entered under Rule 55(a), K.J.C. may file a motion

for default judgment under Rule 55(b)(2). The Court’s decision to grant default

judgment is discretionary, and the Court must use that discretion to avoid

inconsistent judgments. Inconsistent judgments will not be a problem in this case.

Holding Williams liable—but not the City or Officers Gaskin and Finley—would

not create a contradictory result. The Court has held that the City and the supervising

officers are not vicariously liable for Williams’ actions. But just because the City

and supervising officers are not liable does not take Williams off the hook.

      Once a party defaults, the Court may enter default judgment; however, a

default judgment is a “drastic remedy which should be used only in extreme

situations.” Garrett v. U.S. Marshals Serv., 2018 WL 1100896, at *2 (M.D. Ala.

Feb. 5, 2018) (quoting Wahl v. McIver, 773 F.2d 1169, 1174 (11th Cir. 1985)). To

grant a default judgment, the court must determine whether the factual allegations

are plausible and if so, what is the proper remedy. Merely failing to defend does not

justify a recovery. “[A] defendant’s default alone does not warrant entry of a default

judgment.” UBS Fin. Services, Inc. v. Reeves, 2018 WL 3240957, at *1 (M.D. Ala.

July 3, 2018). “[A] default is not ‘an absolute confession by the defendant of his

liability and of the plaintiff’s right to recover,’ but is instead merely ‘an admission


                                          18
    Case 2:17-cv-00091-ALB-SMD Document 64 Filed 10/07/19 Page 19 of 22




of the facts cited in the Complaint, which by themselves may or may not be sufficient

to establish a defendant’s liability’” Id. (quoting Natures Way Marine, LLC v. N.

Am. Materials, Inc., 2008 WL 801702, at *2 (S.D. Ala. Mar. 24, 2008) (citations

omitted)).

         There must be a sufficient basis in the pleadings for the judgment requested.

In other words, the party must still state a claim for relief. Chudasama v. Mazda

Motor Corp., 123 F.3d 1353, 1370 n.41 (11th Cir. 1997) (citations omitted) (“[A]

default judgment cannot stand on a complaint that fails to state a claim”). The court

must assure itself that there is a “sufficient basis in the pleadings for the judgment

entered.” Nishimatsu Constr. Co. v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th

Cir. 1975). The Eleventh Circuit has decided that this standard is “akin to that

necessary to survive a motion to dismiss for failure to state a claim.” Surtain v.

Hamlin Terrace Found., 789 F.3d 1239, 1245 (11th Cir. 2015). So, all well-plead

factual allegations, but not legal conclusions, are deemed admitted. Id. (quoting

Cotton v. Mass. Mut. Life Ins. Co., 402 F.3d 126, 1278 (11th Cir. 2005)). Then, if

the Court determines that the admitted factual allegations state a legal claim, the

Court turns to the issue of damages. Thompson v. Freedom Patrol, 2009 WL

2525291, at *1 (M.D. Ala. Aug. 17, 2009) (citing Chudasama, 123 F.3d at 1364

n.27).




                                           19
    Case 2:17-cv-00091-ALB-SMD Document 64 Filed 10/07/19 Page 20 of 22




      If K.J.C. decides to move for default judgment, she needs to file a Motion for

Default Judgment with the court, showing why she is entitled to default judgment

by pointing to well-pled factual allegations from her amended complaint. K.J.C.

must then prove her damages. Judge Watkins offered a helpful sports analogy to

clarify the differences between a default judgment on the merits and a damages

hearing:

      an uncontested default judgment hearing on plausibility might be
      thought of as a free throw shot in basketball—the net is unguarded, but
      the shooter still has to get the ball in the hoop (i.e., the facts must still
      be plausible). The damages hearing, however, might be more akin to
      soccer’s penalty kick: there’s a goalie (judge) ensuring the plaintiff can
      prove damages.

USAmeriBank v. Strength, 2017 WL 4767694, at *7 (M.D. Ala. Oct. 20, 2017). So,

at the potential damages hearing, the Court will receive evidence and hear testimony

to determine the proper measure of K.J.C.’s damages, if any, for the claims she has

brought against Williams.

                                   CONCLUSION

      Based on the above reasoning, the Court orders as follows:

      1. Defendants’ Motion for Summary Judgment (Doc. 48) is GRANTED.

      2. Plaintiff’s Motion to Defer the Motion for Summary Judgment and

           Extension of Time to Complete Discovery (Doc. 54) is DENIED.

      3. The trial and pre-trial conference in this matter are CANCELLED.



                                           20
Case 2:17-cv-00091-ALB-SMD Document 64 Filed 10/07/19 Page 21 of 22




 4. In light of the Clerk’s entry of default against Defendant Williams (Doc.

    57), Plaintiff may file a motion for default judgment as explained in this

    opinion. If she chooses to pursue default against Williams, Plaintiff is

    DIRECTED to file her motion for default judgment on or before

    November 15, 2019.

 5. A nonjury evidentiary hearing is set for November 22, 2019 at 8:30am in

    Courtroom 2E at which the Court will hear evidence, if any, on Plaintiff’s

    anticipated motion for entry of a default judgment and compensatory and

    punitive damages. See Fed. R. Civ. P. 55(b)(2); 10A Fed. Prac. & Proc.

    Civ. § 2688 (4th ed. 2019). If Plaintiff wants the Court to consider any

    documentary evidence, that evidence should be filed either under seal or

    through the ECF system before the evidentiary hearing. If any Defendant

    wants to present evidence at the hearing, they should notify Plaintiff and

    the Court on or before November 19, 2019. The Court anticipates that the

    hearing will take approximately one hour. The parties should inform the

    Court by calling chambers if the hearing needs to be longer.

 6. This case is not closed.




                                   21
Case 2:17-cv-00091-ALB-SMD Document 64 Filed 10/07/19 Page 22 of 22




 DONE and ORDERED this 7th day of October 2019.



                                   /s/ Andrew L. Brasher
                              ANDREW L. BRASHER
                              UNITED STATES DISTRICT JUDGE




                                22
